Citation Nr: 1534999	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-05 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The Veteran's claims file was subsequently transferred to the VA Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015 the Veteran testified during a Board hearing before the undersigned at the RO; a transcript of the hearing is of record.  


FINDING OF FACT

During the appeal period, the Veteran's annual countable income for VA pension purposes has exceeded the maximum annual pension rate (MAPR).  


CONCLUSION OF LAW

The criteria for the payment of nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran was provided a VCAA notice letter in January 2010 which informed him of the information and evidence needed to support his claim for nonservice-connected pension benefits.  This case turns on whether the Veteran's income exceeds the maximum limit for pension eligibility.  Pertinent information regarding the Veteran's income and medical expenses has been obtained and associated with the claims file.  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

During the Board hearing, the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim for nonservice-connected pension, and sought to identify any further development required to help substantiate the claim.  These actions satisfied the undersigned's duty to fully explain the issue on appeal and suggest the submission of any evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to hearings before the Board).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

In light of the foregoing, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3(a)(3), 3.23 (2014).  The maximum annual rates of improved pension payable under Pub. L. 95-588 (92 Stat. 2497) are set forth in 38 C.F.R. §§ 3.23 and 3.24.  38 C.F.R. § 3.21.  Effective December 1, 2008, through November 30, 2011, the MAPR for a Veteran with one dependent was $15,493.00.  
See http://www.benefits.va.gov/PENSION/rates_veteran_pen08.asp.  

In December 2005, the Veteran was initially granted nonservice-connected pension, effective January 13, 2005.  In June 2006, his pension was stopped, effective April 1, 2006, because of excessive income.  In July 2007, his pension award was adjusted, and was stopped effective May 1, 2006.  The Veteran submitted his current claim for nonservice-connected pension in August 2009.  Improved pension income and excludable expenses are based on 12-month annualization periods.  38 C.F.R. §§ 3.271, 3.272.  After the initial year, countable income is generally based on the calendar year.  See M21-1, V.i.3.A.3.c (March 23, 2015).  Accordingly, the Board will consider the Veteran's income and excludable expenses beginning with calendar year 2009.  

The pertinent evidence of record reflects that the Veteran's income has been in excess of the MAPR and, therefore, the criteria for the payment of nonservice-connected pension benefits have not been met.  

In determining annual income, payments of any kind or from any source shall be included during the 12-month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  The income of a dependent spouse must be included as the Veteran's countable income for VA pension purposes.  38 C.F.R. § 3.23(d)(4).

An SSA inquiry shows that the Veteran was receiving $1,471.70 in monthly Social Security disability benefits, from December 2008, and was receiving $1,471.60 in monthly Social Security disability benefits, from December 2009.  Another SSA inquiry shows that the Veteran's wife was receiving monthly SSA disability benefits of $872.00, from June 2009, and $905.00 from October 2009.  
Thus, the Veteran's annual income from SSA for 2009 was $17,652.00 ($1,471.00 times 12).  See 38 C.F.R. § 3.271(h) (fractions of a dollar are to be disregarded in computing annual income).  His wife's annual income from SSA was $6,203.00 ($872.00 times four (for June through September 2009) is $3,488.00, plus $2,715.00 ($905.00 times three (for October through December 2009))).  This equals a combined income of $23,855.00.  

Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

An SSA inquiry reflects that the Veteran had a supplementary medical insurance (SMI) premium amount of $118.60, beginning in July 2008.  Another SSA inquiry shows that the Veteran's wife had an SMI premium amount of $110.50, with an SMI start date in May 2009, but that the premium was paid by the state beginning in July 2009.  

Thus, Veteran's annual SMI premium payments totalled $1,416.00 in 2009 ($118.00 times 12).  Because the SMI premiums for the Veteran's spouse were paid by the state beginning in July 2009, these premiums may not be used to reduce countable income; however, $220 in premiums for May and June 2009 may be used to reduce income.  Five percent of the MAPR for a Veteran with one dependent in 2009 was $774.00.  However, even after excluding $862.00 for SMI premiums in excess of $774.00 ($1,416.00 plus $220.00, minus $774.00), the combined income for the Veteran and his wife for 2009 was $22,993.00 ($23,855.00 minus $862.00), so far in excess of the MAPR of $15,493.00.  

In February 2010, the Veteran submitted a VA Form 21-8416, Medical Expense Report, in which he included several payments made to the Durham VA Medical Center (VAMC) during the period pertinent to the current claim.  Specifically, he reported that he had paid $924.00 for January through December 2009, $600.00 for the year 2009, $77.00 in January 2010, and a second payment of $50.00 in January 2010.  Somewhat confusingly, in March 2010 the Veteran submitted a VA Form 21-8416, in which he reported, for the period from August 25, 2009 through December 31, 2009 that most of his medical treatment was at the Durham VAMC and he had no data.  Nevertheless, even assuming, for the sake of argument, that the Veteran had unreimbursed medical expenses paid to VA in 2009, as reported in the February 2010 medical expense report, they would not reduce his annual income to a level below the MAPR.  The reported expenses paid to VA for 2009 total $1,524.00 ($924.00 plus $600.00).  Deducting this amount from the combined annual income (after also excluding SMI premiums in excess of $774.00), results in combined income for the Veteran and his wife for 2009 of $21,469.00 ($22,993.00 minus $1,524.00), so still greatly in excess of the MAPR for 2009.    

The Board recognizes that the ROIC had different calculations with regard to the combined annual income for the Veteran and his wife, as compared to the Board's calculations above.  See March 2010 decision; February 2011 Statement of the Case (SOC).  The ROIC calculated the Veteran's annual SSA income as $17,661.00, apparently based on the inclusion of cents in the calculation ($1,471.70 times 12 is $17,660.40); however, fractions of a dollar are to be disregarded in computing annual income.  38 C.F.R. § 3.271(h).  The ROIC calculated the Veteran's wife's annual SSA income as $10,464.00, apparently based on the monthly Social Security disability benefit of $872.00 from June 2009 ($872.00 times 12 is $10,464.00).  However, the Board is considering the Veteran's annual income for the calendar year 2009 and also notes that the Social Security disability benefit for the Veteran's wife increased to $905.00 in October 2009.  Additionally, the ROIC used a Medicare (Part B) premium of $115.70 in calculating the Veteran's expenses, and determined that these expenses totaled $1,388.00 for the year ($115.70 times 12 is $1,388.40); however, the SSA inquiry reflects that the Veteran's SMI premium was $118.60.  The ROIC did not use the Medicare (Part B) premiums for the Veteran's spouse to reduce countable income, noting that the state began paying her premium in July 2009; however, the Board has used the premiums paid prior to July 2009 to reduce countable income.  The Board's calculation of the Veteran's countable income for 2009 is more favorable to the Veteran (combined countable income of $21,469.00, as compared to the ROIC's determination that the Veteran and his wife had combined countable income of $27,511.00); nevertheless, the combined countable income for 2009 is still significantly higher than the MAPR.  

In a March 2010 Improved Pension Eligibility Verification Report, the Veteran reported no income, including from SSA, for either himself or his spouse.  However, SSA inquiries received in March 2010 reflect the same income and SMI premium information as indicated above (the Veteran received $1,471.60 in monthly SSA disability benefits from December 2009 with a monthly SMI premium of $118.60 and his spouse received $905.00 in monthly SSA disability benefits from December 2009, with a monthly SMI premium of $110.50 paid by the state).  In March 2010, the Veteran also submitted Medical Expense Reports in which he reported, for the period from January 1, 2010 through August 31, 2010, and for the period from September 1, 2010 through December 31, 2010, that most of his treatment was at the Durham VAMC and he had no data.  However, the earlier submitted Medical Expense Report, dated in February 2010, reflects 2010 medical expenses totaling $127.00 ($77.00 plus $50.00).  

The above information reflects that, for 2010, the Veteran and his wife had combined income of $28,512.00 ($17,652.00 for the Veteran's annual SSA income plus $10,860.00 for his spouse's annual SSA income).  This income may be reduced by unreimbursed medical expenses in excess of $774.00 (five percent of the MAPR).  None of the SMI premiums for the Veteran's spouse may be excluded from income for 2010, as they were paid by the state during this period; however, the Veteran's 2010 SMI premiums totaled $1,416.00 ($118.00 times 12).  Resolving all doubt in favor of the Veteran, the Board will consider the reported medical expenses of $127.00 in further reducing countable income; however, this results in total medical expenses of $1,543.00 for 2010, so, $769.00 ($1,543.00 minus $774.00) may be excluded from income.  Deducting this amount from the combined annual income results in combined income for the Veteran and his wife for 2010 of $27,743.00 ($28,512.00 minus $769.00).  This amount is significantly higher than the MAPR of $15,493.00.

In a February 2010 statement, the Veteran indicated that his wife had a stroke in April 2009 which affected her memory and speech, and she lived with her mother, which was her choice.  In a March 2010 Improved Pension Eligibility Verification Report, the Veteran indicated, by marked box, that he was married and not living with his spouse.  This VA form instructs that the person completing the form should check this box if he or she is legally married but estranged from his or her spouse.  The Veteran reported that he had contributed no money to his spouse's support during the past 12 months.  

A veteran's spouse who resides apart from the veteran and is estranged from the veteran may not be considered the veteran's dependent unless the spouse receives reasonable support contributions from the Veteran.  38 C.F.R. § 3.23(d).  For the purpose of determining entitlement to pension under 38 U.S.C.A. § 1521, a person shall be considered as living with his or her spouse even though they reside apart unless they are estranged.  38 C.F.R. § 3.60.  If a veteran and his or her spouse live apart for reasons not related to marital discord, then, for improved pension purposes, the spouse is a dependent, regardless of whether or not the Veteran contributes to the spouse's support.  M21-1, V.iii.1.F.1.b (June 18, 2015).  The M21-1 states that living apart because of medical needs does not indicate marital discord.  Id.  The Veteran's February 2010 statement indicating that his wife lived with her mother, by choice, because of a stroke in April 2009, suggests that the Veteran and his wife were living apart because of medical reasons and, therefore, she should be counted as his dependent for purposes of determining entitlement to nonservice-connected pension benefits.  However, because the Veteran checked the box on the March 2010 Improved Pension Eligibility Verification Report, indicating that he was not living with and was estranged from his spouse, the Board will consider whether nonservice-connected pension may be warranted for 2010 if the Veteran's spouse were not counted as his dependent.  

For 2010, the MAPR for a Veteran without a spouse or child was $11,830.00.  The Veteran's annual SSA income for 2010 was $17,652.00.  Medical expenses in excess of $591.00 (five percent of MAPR) may be excluded from income.  Resolving all doubt in his favor, the Veteran had medical expenses of $1,543.00 for 2010, so, $952.00 may be excluded from income ($1,543.00 minus $591.00).  However, even after excluding this amount, the Veteran still had income of $16,700.00 ($17,652.00 minus $952.00) for 2010, much higher than the MAPR of $11,830.00 for a Veteran with no dependent.  

The Veteran has asserted that he is presently entitled to nonservice-connected pension because he was "grandfathered in" based on the December 2005 rating decision.  See June 2012 Informal Conference Report.  While he was initially determined to be entitled to nonservice-connected pension in that rating decision, the present determination as to whether or not he is entitled to nonservice-connected pension turns on the question of whether his countable income, minus excludable expenses, exceeded the MAPR during the period pertinent to the current claim, filed in August 2009.  As outlined above, his income has exceeded the MAPR during this period.  

The Veteran has not provided more additional financial information that would change the outcome of his claim.  Rather, during a June 2012 Informal Conference with a Decision Review Officer (DRO), the Veteran repeatedly stated that he did not have any medical expenses to submit and did not respond to questions regarding income.  During the February 2015 hearing, the Veteran testified that VA did "all of [his] medicine" and, he had paid them $77.00 a month, but he indicated that he did not think that would be enough to lower his income.  The Veteran has already reported a medical expense of $924.00 paid to VA ($77.00 times 12) for 2009, which has been considered in the analysis above.  It is not clear from the February 2015 testimony what year or years the Veteran paid $77.00 a month to VA, but, even assuming, for the sake of argument, that he had this expense in 2010 as well, deduction of an additional $924.00 a month from his annual countable income for 2010 (both with his wife as a dependent and without any dependents), would not reduce his annual countable income to a level below the MAPR.  

For the reasons discussed above, the claim is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to nonservice-connected pension is denied.  



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


